Exhibit 99.1 Coppersmith Value Partners, LLC 1370 Sixth Avenue, 25th Floor New York, NY 10019 Scopia Capital Management LLC 152 West 57th Street, 33rd Floor New York, New York 10019 Re: Joint Filing and Solicitation Agreement dated March 15, 2013 Reference is made to that certain Joint Filing and Solicitation Agreement between Coppersmith Value Partners, LLC, a Delaware limited liability company, and Scopia Capital Management LLC, a Delaware limited liability company (together, the “Parties”), dated March 15, 2013 (the “Agreement”). In accordance with the terms of the Agreement, the Parties hereby agree that the Agreement and all their respective rights and obligations under the Agreement shall remain in full force and effect until such time that the Parties agree in writing to terminate the Agreement. COPPERSMITH CAPITAL MANAGEMENT, LLC By: /s/ Jerome J. Lande Name: Jerome J. Lande Title: Managing Member ACKNOWLEDGED AND AGREED: SCOPIA CAPITAL MANAGEMENT LLC By: /s/ Matthew Sirovich Name: Matthew Sirovich Title: Managing Director of its Managing Member
